Citation Nr: 1640256	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-08 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for blindness.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  In the Remand, the Board noted that in a December 2013 statement, the Veteran appeared to raise the issue of entitlement to benefits for disability due to negligence in the provision of VA medical care.  In September 2015, the Veteran raised the issues of entitlement to service connection for a sleep disorder and claustrophobia, rheumatoid arthritis, and anxiety disorder.  In March 2016, the Veteran filed an informal claim for entitlement to a total rating based upon individual unemployability.  In June 2016, the Veteran asserted that service connection was warranted for anorexia, back disability, sore throat, claustrophobia, and psychiatric disorders.  The Board refers these issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The Board also noted that the Veteran had made several references to benefits based upon blindness which do not involve service connection.  The Board noted that the Veterans Health Administration provided multiple services for blind Veterans which are not based upon service-connected status.  As the Veteran is already enrolled in the VA health care system, he may already be eligible for blind rehabilitation services.  He is advised to contact a patient services representative at his local VA care facility and/or a Visual Impairment Services Team Coordinator for more information.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board notes that in June 2016, the Veteran asserted that the claimed eye disabilities and the hypertension were secondary to the claimed anorexia, back disability, sore throat, claustrophobia, and psychiatric disorders.  The claims for service connection for blindness, glaucoma, and hypertension are inextricably intertwined with these new service connection claims.  Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  

In June 2016, the Veteran submitted authorizations for more recent treatment records from the Flaum Eye Institute, the University of Rochester Medical Center Eye Clinic, Highland Hospital, and Strong Memorial Hospital.  The AOJ should take the appropriate action to obtain and associate with the file updated records from these providers.  38 U.S.C.A. § 5103A (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate action to obtain and associate with the file copies of the recent treatment records (dated from 2011 to 2016) from the Flaum Eye Institute, the University of Rochester Medical Center Eye Clinic, Strong Memorial Hospital, and Highland Hospital.   

2.  Upon adjudication of the claims for service connection for anorexia, back disability, sore throat, claustrophobia, and psychiatric disorders, re-adjudicate the issues of service connection for glaucoma, blindness, and hypertension on a direct and secondary basis in light of all the evidence of record.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

